Citation Nr: 1131996	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-31 654	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for an eye disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Kessel, Counsel



REMAND

The Veteran had active military service from April 1948 to March 1950 and from August 1950 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The case was most recently before the Board in June 2011.  At that time, the Board remanded the claim of service connection for an eye disability to the agency of original jurisdiction (AOJ) for additional development.  The June 2011 remand requested that the AOJ:  (1) locate the claims file and merge it with the temporary folders that were before the Board at the time of the remand; (2) obtain the Veteran's more recent treatment records (since January 2011) from the VA Medical Center (VAMC) in Lexington, Kentucky, and associate the records with the claims folder; (3) forward the Veteran's claims file to the Lexington VAMC physician who examined the Veteran's eyes in September 2010 in order to obtain an addendum to the opinion from the September 2010 examiner that contains a detailed rationale or to afford the Veteran another VA eye examination if the September 2010 examiner is unavailable; (4) review the new report for deficiencies; and (5) re-adjudicate the claim.

A review of the folders presently before the Board reveals that only action number 1 has been completed.  The claims file has been located and merged with the temporary files that were previously before the Board.  However, there is no indication that any of the other development actions set forth in the June 2011 Board remand has been undertaken by the AOJ.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

In view of the preceding information, the Board finds that a remand is warranted for the case in order to have the AOJ complete the actions set forth in the June 2011 Board remand.

Accordingly, this issue is REMANDED for the following action:

Complete the development (action paragraphs numbered 2-5) set forth in the June 2011 remand with respect to the claim of service connection for an eye disability.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

